589 So. 2d 1029 (1991)
Becky FAULK, Appellant,
v.
PALM BEACH GARDENS COMMUNITY HOSPITAL, INC., a Florida Corporation, D/B/a Ami Palm Beach Gardens Medical Center, et al., Appellees.
No. 91-0253.
District Court of Appeal of Florida, Fourth District.
December 4, 1991.
Randy D. Ellison and Larry Klein, Klein & Walsh, P.A., West Palm Beach, for appellant.
Mary E. Hammel, Bacen & Kaplan, P.A., Fort Lauderdale, for appellee Palm Beach Gardens Community Hosp., Inc.
PER CURIAM.
The final judgment on appeal here imposed liability on appellant wife for hospital services rendered to the husband. The sole basis for imposing liability was that a wife is legally responsible for necessaries furnished to the husband. This is incorrect, and we reverse on the authority of Heinemann v. John F. Kennedy Memorial Hosp., 585 So. 2d 1162 (Fla. 4th DCA 1991).
REVERSED AND REMANDED.
DOWNEY, HERSEY and DELL, JJ., concur.